Citation Nr: 0732181	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the coccyx, currently rated as 0 percent 
disabling.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1965 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The claims for an increased rating for residuals of a 
fracture of the coccyx, and service connection for right 
ankle and back disabilities are addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran has three to four acute attacks of sinusitis per 
year requiring treatment with antibiotics; she also has 
recurrent symptoms involving headaches, pain, purulent 
discharge and crusting, but she does not have chronic 
osteomyelitis or near constant sinusitis with characteristic 
symptoms.  


CONCLUSION OF LAW

The criteria are met for a 30 percent rating for sinusitis.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6513 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The RO sent a VCAA notice letter to the veteran in August 
2003.  The letter provided her with notice of the evidence 
necessary to support her claim that was not on record at the 
time the letter was issued, the evidence VA would assist her 
in obtaining, and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not 
include the specific language of the fourth element.  

Although the VCAA letter did not contain the precise language 
specified in 
38 C.F.R. § 3.159(b)(1), the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
her claim.  The letter requested that she provide or identify 
any evidence supporting her claim and specifically outlined 
the necessary evidence; it also told her that she was 
responsible for ensuring that VA received such evidence.  
Therefore, the absence of this specific language in the VCAA 
letter did not prejudice her, and thus, this notice defect is 
harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

The August 2003 letter specifically addressed the disability 
rating element of the veteran's claim.  The veteran, however, 
was not provided with notice of the effective date element of 
her claim.  As will be discussed further below, the Board is 
granting her claim for an increased rating but is not 
assigning an effective date.  

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini II, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, VCAA notice 
was provided in August 2003, prior to the RO's initial 
decision in February 2004.

In developing her claim, the RO obtained the veteran's 
service medical records (SMRs).  Private medical records were 
also obtained from Massachusetts Eye and Ear Infirmary and 
Massachusetts General Hospital.  In addition, VA examinations 
were provided in December 2003 and September 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).

All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected maxillary sinusitis has been 
rated using the general rating formula for sinusitis.  38 
C.F.R. § 4.97, DC 6513.  Under the general rating formula, 
sinusitis following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries 
warrants a 50 percent rating.  Three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting warrants a 30 percent rating.  One or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 10 percent rating.  
Sinusitis detected by X-ray only warrants a 0 percent rating.  
A note under the general rating formula defines an 
incapacitating episode of sinusitis as "one that requires 
bed rest and treatment by a physician."  Id.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  


Legal Analysis

During service, between December 1967 and February 1968, the 
veteran was hospitalized for chronic sinusitis and 
tonsillitis.  Surgery was performed in January 1968; 
specifically, an infracture of the left middle turbinate, 
left antral irrigation, an intranasal antrostomy and a left 
Caldwell-Luc procedure.  Post-operative, she was diagnosed 
with subacute left maxillary sinusitis.  She has submitted 
medical records from Massachusetts Eye and Ear Infirmary 
dated from June 1969 to January 1982, which show treatment 
for recurrent sinusitis.  A left Caldwell-Luc procedure was 
performed in October 1970.  

The report of the December 2003 VA examination indicates the 
veteran reported having chronic symptoms associated with 
sinusitis and three infections a year, which required 
treatment with antibiotics and lasted from one to four weeks.  
She denied any periods of incapacitation, but said she lost 
two or three days of work a year because of sinusitis.  On 
objective examination, there was no fluid apparent behind 
either tympanic membrane.  The nasal mucosa was somewhat 
boggy with some crusting present just beyond the left naris.  
There was no distal obstruction visible.  There was pain on 
palpation of the right maxillary sinus.  There was no pain on 
palpation for the frontal sinuses.  

In her June 2004 notice of disagreement (NOD), the veteran 
said that as a result of the sinus surgeries she had had 
almost constant ache, loss of sensation in her lip and cheek, 
and hypersensitivity of the upper gingival on the left.  

The report of the September 2005 VA examination indicates the 
veteran reported constant sinusitis with severe attacks 
occurring three to four times per year requiring treatment 
from a physician.  She estimated that she lost three days of 
work per year because of this condition.  On physical 
examination, 40 percent of the right nostril was obstructed 
and 60 percent of the left nostril was obstructed, but no 
sinusitis was detected.  

To warrant a higher 30 percent rating for sinusitis, there 
must be evidence of three or more incapacitating episodes per 
year requiring prolonged antibiotic treatment or more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The veteran has not submitted any medical records 
showing ongoing treatment for sinusitis.  At the February 
2006 hearing, she explained that she works as a Physician's 
Assistant at a VA facility and was a medic during her 
military service (Hr'g. Transcript, pg. 8).  She is therefore 
competent to provide medical evidence.

In an August 2003 letter, the veteran explained that she 
asked colleagues to prescribe antibiotics when she had a 
sinus infection.  Apparently this explains why there is not 
an ongoing record of treatment.  

At the September 2005 VA examination, she said she has acute 
attacks of sinusitis three to four times per year requiring 
antibiotics.  On objective physical examination, the 
physician found no evidence of sinusitis.  At the February 
2006 hearing, she said she had acute attacks of sinusitis two 
to three times per year, but had constant symptoms such as 
sniffling and drainage (pg. 6).  Resolving all reasonable 
doubt in her favor, the Board finds that a higher 30 percent 
rating is warranted.  See 38 U.S.C.A. § 5107(b); see Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

An even higher, 50 percent, rating is not warranted because 
the evidence does not indicate the veteran has a recent 
history of radical surgery with chronic osteomyelitis or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Although the veteran has 
a history of sinus surgery, the most recent surgery was in 
January 1970-over 37 years ago.  

As mentioned, it is her current level of disability that is 
of primary concern.  There has been no evidence of 
osteomyelitis and although she has complained of near 
constant sinusitis, the September 2005 VA examiner did not 
find evidence of sinusitis on objective physical examination.  
For these reasons, a rating in excess of 30 percent must be 
denied because the preponderance of the evidence is 
unfavorable.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

In this case, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
rating in excess of 30 percent on an extraschedular basis. 
See 38 C.F.R. § 3.321.  She has reported losing two or three 
days of work because of sinusitis but this is not indicative 
of marked interference with employment.  The evidence also 
does not show frequent periods of hospitalization or other 
evidence that would render impractical the application of the 
regular schedular standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for an increased, 30 percent rating for sinusitis 
is granted.


REMAND

Increased Rating for Residuals of a Fracture of the Coccyx

The residuals of a fracture of the veteran's coccyx have been 
evaluated using DC 5285, residuals of a fracture of vertebra.  
38 C.F.R. § 4.71a, DC 5285 (2002).  These criteria were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51454 
(August 27, 2003) (codified  at 38 C.F.R. § 4.71a, DC 5235 
(2003).  
DC 5285 was renumbered to DC 5235 and is currently evaluated 
using the general rating criteria for diseases and injuries 
of the spine.

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
..............................100

Unfavorable ankylosis of the entire thoracolumbar 
spine ............50

Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40

Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114 and Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In this case, the RO only considered the old criteria under 
DC 5285.  The RO did not provide the veteran notice of the 
changes in this regulation or consider the new general rating 
criteria under DC 5235.  For these reasons, a remand is 
required so that proper notice can be provided to her and 
another VA examination can be scheduled to address the new 
criteria.

Service Connection for a Right Ankle Disability

The veteran's SMRs indicate that in April 1965, she twisted 
her right ankle in a door.  There was no break of continuity 
and the impression was a contusion.  She was given an unna 
boot and crutches for one week.  She has submitted a picture 
of herself in uniform on crutches with what appears to be a 
cast on her right foot.  There are no follow-up records.  The 
report of the November 1968 separation physical indicates no 
ankle problems and on the Report of Medical History, she 
denied any foot trouble.  

The evidence does not indicate any further complaints of 
ankle problems or records of medical treatment until the 
veteran filed her claim in August 2003, almost 
38 years after the initial injury.  Since the injury in 
service, she said her right ankle has been unstable and she 
has been unable to walk long distances.  The September 2005 
VA examiner diagnosed a right ankle strain with mild 
limitation of plantar flexion.  An X-ray showed minimal soft 
tissue swelling.  The examiner, however, did not provide an 
opinion as to whether the veteran's current right ankle 
condition is related to the injury she sustained during her 
military service in April 1965.  Under the VCAA, VA is 
obliged to obtain a medical opinion when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  For these reasons, a 
remand is required so a medical opinion can be obtained.  

Service Connection for a Back Disability

The veteran's SMRs indicate that in June 1966, she slipped on 
a step and landed on her coccyx.  An X-ray revealed a 
fracture of the coccyx.  A follow-up record in July 1966 
indicates she was doing "very well" and only had pain with 
prolonged sitting and riding.  An X-ray revealed the fracture 
had healed.  She contends she also hurt her back during this 
incident and has had pain and discomfort ever since.  The 
SMRs do not indicate she complained of back pain at the time 
of the incident.  In September 1966, she complained of pain 
in her lower thoracic spine and upper lumbar spine.  The 
impression was a muscle strain.  At her November 1968 
separation physical, her spine was normal and on the Report 
of Medical History, she denied having recurrent back pain.  
Post-service, the reports of May 1969 and January 1970 VA 
examinations did not mention and complaints of back pain.  In 
January 1970, the musculoskeletal examination was normal and 
there was no tenderness of the coccyx.

The records from Massachusetts General Hospital indicate the 
veteran was first seen for back problems in December 1986.  
She reported that after lifting objects from a car, she began 
experiencing recurrent low back pain.  An X-ray revealed a 
slight decrease in disc space at the L4-L5 level.  A January 
1999 MRI revealed mild degenerative changes from S1 to L3 and 
an annular tear at the S1-L5 level.  In an April 2006 letter, 
she stated that she has had pain in her lumbar, thoracic and 
cervical spine since she fractured her coccyx in September 
1966.  She believes the impact of the fall put pressure and 
damaged the discs throughout her spine.  Although she is a 
Physician's Assistant, she has not been shown to have an 
expertise in orthopedics.  Furthermore, her testimony is 
inconsistent with her SMRs, which indicate she denied having 
recurrent back pain when she separated from service.  Since 
she has a monetary stake in the outcome of this claim, an 
independent medical opinion is needed before a final 
determination can be made. 

Accordingly, these claims are REMANDED for the following 
action:

1.  Send the veteran a letter notifying 
her of the changes, which took affect on 
September 26, 2003, that pertain to the 
rating criteria for diseases and injuries 
of the spine.  

2.  Schedule the veteran for the following 
VA examinations and opinions:

A.  Residuals of a Fracture of the Coccyx

The examiner is asked to identify any 
residuals resulting from the September 
1966 fracture of the coccyx.  
Specifically, the examiner is asked to 
render an opinion as to the following:

i.  Does the fracture of the coccyx 
involve any spinal cord involvement, or 
abnormal mobility requiring a neck 
brace?

 	ii.  Is there a demonstrable deformity 
of the coccyx?

iii.  Does the fracture involve a loss 
of 50 percent or more of the height of 
a vertebrae?

iv.  Do the residuals involve 
limitation of motion or muscle spasm?  
If so, all necessary testing should be 
done, to include specifically range of 
motion studies (measured to the nearest 
five degrees, with normal range of 
motion specified too).  The examiner 
should determine whether there is 
weakened movement, premature/excess 
fatigability, or incoordination and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to such factors.  

v.  Do the residuals involve any 
neurological impairment?  If so, the 
examiner is asked to describe the nerve 
or nerves affected and whether the 
impairment is mild, moderate or severe.  

vi.  Do the residuals involve any bowel 
or bladder impairment?  If so describe 
the severity of the impairment.

B.  Right Ankle Disability

Is it at least as likely as not (a 50 
percent probability or greater) that 
the veteran's current right ankle 
disability is related to her military 
service, specifically the April 1965 
right ankle injury.


C.  Back Disability

i.  Is it at least as likely not (a 50 
percent probability or greater) that 
the degenerative disc disease of the 
lumbar spine is related to her military 
service, specifically the fall in April 
1965?

ii.  Does the veteran have a current 
disability of the thoracic and cervical 
spine?  If so, is it at least as likely 
as not (a 50 percent probability or 
greater) that the thoracic or cervical 
spine disability is related to her 
military service, specifically the fall 
in April 1965.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  

The examiner should review the claims 
folder, including a complete copy of this 
remand.  The examiner must note that he 
or she has reviewed the claims file.  

3.  After completion of the above, if the 
claims are not fully granted, issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


